IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-10-00190-CR

CHARLES JORDAN, JR.,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                           From the 52nd District Court
                              Coryell County, Texas
                              Trial Court No. 19439


                          MEMORANDUM OPINION


       Charles Jordan was convicted of Fraudulent Use or Possession of Identifying

Information and placed on community supervision. TEX. PENAL CODE ANN. § 32.51

(Vernon Supp. 2009).     After pleading true to five violations, Jordan’s community

supervision was revoked. He was sentenced to five years in prison. By letter, the Clerk

of this Court notified Jordan that his appeal was subject to dismissal because the notice

of appeal was untimely. The notice of appeal was due on May 3, 2010. TEX. R. APP. P.

26.2(a)(1). It was not filed until May 19, 2010. Postal information sent with the notice of

appeal indicated that it was initially sent to the Third Court of Appeals, which then
forwarded it to this Court. The Clerk also warned Jordan that the Court would dismiss

his appeal unless, within 21 days of the date of this letter, a response was filed showing

grounds for continuing the appeal.

        No response has been filed. Accordingly, this appeal is dismissed. See id.; 44.3.



                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Dismissed
Opinion delivered and filed July 7, 2010
Do not publish
[CR25]




Jordan v. State                                                                      Page 2